     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.397 Page 1 of 19


     THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
1    County of San Diego
     By MELISSA M. HOLMES, Senior Deputy (State Bar No. 220961)
2       ROBERT A. ORTIZ, Senior Deputy (State Bar No. 246849)
        STEVEN P. INMAN, II, Senior Deputy (State Bar No. 227748)
3       JENNIFER M. MARTIN, Deputy (State Bar No. 322048)
     1600 Pacific Highway, Room 355
4    San Diego, California 92101-2469
     Telephone: (619) 531-5836; Fax: (619) 531-6005
5    E-mail: melissa.holmes@sdcounty.ca.gov
6    Attorneys for Defendants County of San Diego and William D. Gore
7
8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10                                           )   No. 19-cv-1650-H-AGS
     THOMAS RAINEY, Conservator, on          )
11   behalf of COLLEEN GAROT,                )   DEFENDANTS COUNTY OF SAN
                                             )   DIEGO’S AND WILLIAM D. GORE’S
12                                           )   ANSWER TO PLAINTIFF’S THIRD
                  Plaintiff,                 )   AMENDED COMPLAINT
13                                           )
           v.                                )
14                                           )   Jury Trial Demanded
                                             )
15   COUNTY OF SAN DIEGO; WILLIAM )
     D. GORE, in his official capacity;      )
16                                           )
     STEVEN BLOCK; ARTHUR                    )
17   DOHERTY; QUOC TRAN, M.D.;               )
18   MICHAEL STEWART, PH.D;                  )
     FRIEDRIKE VON LINTIG, M.D.;             )
19   ANGELITO DELA CRUZ;                     )
     YAOWALUCK HAGG; SUSAN                   )
20
     ANGUITAY; LEAH GACHE; SUSAN )
21   CONRAD; MYRA RADA-GRAGASIN; )
     CHRISTINE ESER; M. GERMONO;             )
22                                           )
     MELISSA GRANT; MABEL
23                                           )
     DOMINGO; MA ESTAVILLO; EDNA )
24   GOMEZ-SANCHEZ; HELEN SALTER; )
     COASTAL HOSPITALIST MEDICAL )
25   ASSOCIATES, a professional corporation; )
26   LIBERTY HEALTHCARE OF                   )
     CALIFORNIA, INC., a professional        )
27   corporation,                            )
28                                           )
                 Defendants.                 )
                                             )
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.398 Page 2 of 19



1          Defendants County of San Diego and Sheriff William D. Gore (“Defendants”)
2    answer the Third Amended Complaint filed herein by admitting, denying and alleging as
3    follows:
4          A.      In response to paragraph 1, Defendants admit that Plaintiff purports to bring
5    this suit under 42 U.S.C. § 1983, and that this Court’s jurisdiction arises under 27 U.S.C.
6    §§ 1331 and 1343. Except as expressly admitted, Defendants deny each and every other
7    allegation.
8          B.      In response to paragraph 2, Defendants admit that Plaintiff purports to bring
9    claims for negligence and failure to summon medical care over which this court may
10   exercise supplemental jurisdiction under 28 U.S.C. § 1367. Except as expressly
11   admitted, Defendants deny each and every other allegation.
12         C.      In response to paragraph 3, Defendants admit that a claim was filed with the
13   County in October 2018 and that the claim was rejected on November 27, 2018. Except
14   as expressly admitted, Defendants deny each and every other allegation.
15         D.      In response to paragraph 4 Defendants admit that venue is proper in this
16   district. Except as expressly admitted, Defendants deny each and every other allegation.
17         E.      In response to paragraph 5, Defendants lack sufficient information or belief
18   to admit or deny the allegations, and on that basis deny each and every allegation.
19         F.      In response to paragraph 6, Defendants admit that the County of San Diego
20   is a public entity and a County in the State of California, that it operates the Vista
21   Detention Facility and the Los Colinas Detention Facility, and that it was the employer of
22   Defendants Block, Doherty, Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser,
23   Germano, Grant, Domingo, Estavillo, Gomez-Sanchez, and Salter. The remaining
24   allegations in this paragraph do not contain allegations against Defendants that require a
25   response, as the paragraph contains statements of law, argument, and legal conclusions.
26   To the extent a response is required, Defendants deny each and every allegation.
27         G.      In response to paragraph 7, Defendants lack sufficient information or belief
28   to admit or deny the allegations, and on that basis deny each and every allegation.

                                                -1-                      No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.399 Page 3 of 19



1          H.      In response to paragraph 8, Defendants lack sufficient information or belief
2    to admit or deny the allegations, and on that basis deny each and every allegation.
3          I.      In response to paragraph 9, Defendants admit the allegations in this
4    paragraph.
5          J.      In response to paragraph 10, Defendants admit the allegations in this
6    paragraph.
7          K.      In response to paragraph 11, Defendants admit the allegations in this
8    paragraph.
9          L.      In response to paragraph 12, Defendants admit the allegations in this
10   paragraph.
11         M.      In response to paragraph 13, this paragraph contains no allegations to which
12   a response is required as the paragraph contains a statement of law, argument, and legal
13   conclusion. To the extent a response is required, Defendants deny each and every
14   allegation.
15         N.      In response to paragraph 14, Defendants admit that Defendant Haag
16   rendered healthcare services to Ms. Garot. Except as expressly admitted herein,
17   Defendants lack sufficient information or belief to admit or deny the remaining
18   allegations in this paragraph, and on that basis deny each and every remaining allegation.
19         O.      In response to paragraph 15, the Defendants admit that Defendant Antiguay
20   rendered healthcare services to Ms. Garot. Except as expressly admitted herein,
21   Defendants lack sufficient information or belief to admit or deny the remaining
22   allegations in this paragraph, and on that basis deny each and every remaining allegation.
23         P.      In response to paragraph 16, Defendants admit that Defendant Gache
24   rendered healthcare services to Ms. Garot. Except as expressly admitted herein,
25   Defendants lack sufficient information or belief to admit or deny the remaining
26   allegations in this paragraph, and on that basis deny each and every remaining allegation.
27         Q.      In response to paragraph 17, Defendants admit that Defendant Conrad
28   rendered healthcare services to Ms. Garot. Except as expressly admitted herein,

                                               -2-                     No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.400 Page 4 of 19



1    Defendants lack sufficient information or belief to admit or deny the remaining
2    allegations in this paragraph, and on that basis deny each and every remaining allegation.
3          R.     In response to paragraph 18, Defendants admit that Defendant Raga-
4    Gragasin rendered healthcare services to Ms. Garot. Except as expressly admitted herein,
5    Defendants lack sufficient information or belief to admit or deny the remaining
6    allegations in this paragraph, and on that basis deny each and every remaining allegation.
7          S.     In response to paragraph 19, Defendants admit that Defendant Eser rendered
8    healthcare services to Ms. Garot. Except as expressly admitted herein, Defendants lack
9    sufficient information or belief to admit or deny the remaining allegations in this
10   paragraph, and on that basis deny each and every remaining allegation.
11         T.     In response to paragraph 20, Defendants admit that Defendant Germono
12   rendered healthcare services to Ms. Garot. Except as expressly admitted herein,
13   Defendants lack sufficient information or belief to admit or deny the remaining
14   allegations in this paragraph, and on that basis deny each and every remaining allegation.
15         U.     In response to paragraph 21, Defendants admit that Defendant Grant
16   rendered healthcare services to Ms. Garot. Except as expressly admitted herein,
17   Defendants lack sufficient information or belief to admit or deny the remaining
18   allegations in this paragraph, and on that basis deny each and every remaining allegation.
19         V.     In response to paragraph 22, Defendants admit that Defendant Domingo
20   rendered healthcare services to Ms. Garot. Except as expressly admitted herein,
21   Defendants lack sufficient information or belief to admit or deny the remaining
22   allegations in this paragraph, and on that basis deny each and every remaining allegation.
23         W.     In response to paragraph 23, Defendants admit that Defendant Estavillo
24   rendered healthcare services to Ms. Garot. Except as expressly admitted herein,
25   Defendants lack sufficient information or belief to admit or deny the remaining
26   allegations in this paragraph, and on that basis deny each and every remaining allegation.
27         X.     In response to paragraph 24, Defendants lack sufficient information or belief
28   to admit or deny the allegations, and on that basis deny each and every allegation.

                                              -3-                      No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.401 Page 5 of 19



1          Y.     In response to paragraph 25, Defendants lack sufficient information or belief
2    to admit or deny the allegations, and on that basis deny each and every allegation.
3          Z.     In response to paragraph 26, Defendants admit the allegations in this
4    paragraph.
5          AA. In response to paragraph 27, Defendants admit the allegations in this
6    paragraph except that Defendant Von Lintig was an agent or employee of Defendant
7    Coastal Hospitalist Medical Associates and was acting in the course and scope of his
8    employment with that entity or its alter ego, Coast Correctional Medical Group, P.C.
9    Except as expressly admitted herein, Defendants lack sufficient information or belief to
10   admit or deny the allegations, and on that basis deny the remaining allegations.
11         BB. In response to paragraph 28, Defendants admit that Defendants Hagg,
12   Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant, Domino, Estavillo,
13   Block, Doherty, Gomez-Sanchez, and Salter were employees of the County of San Diego
14   at all times relevant. The remaining allegations in this paragraph do not contain
15   allegations against Defendants that require a response, as the paragraph contains
16   statements of law, argument, and legal conclusions. To the extent a response is required,
17   Defendants deny each and every allegation.
18         CC. In response to paragraph 29, Defendants admit that William D. Gore is the
19   Sheriff of San Diego County. The remaining allegations in this paragraph do not contain
20   allegations against Defendants that require a response, as the paragraph contains
21   statements of law, argument, and legal conclusions. To the extent a response is required,
22   Defendants deny each and every allegation.
23         DD. In response to paragraph 30, Defendants admit that William D. Gore is the
24   Sheriff of San Diego County. The remaining allegations in this paragraph do not contain
25   allegations against Defendants that require a response, as the paragraph contains
26   statements of law, argument, and legal conclusions. To the extent a response is required,
27   Defendants deny each and every allegation.
28

                                              -4-                     No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.402 Page 6 of 19



1          EE.    In response to paragraph 31, Defendants admit that on April 13, 2018,
2    Sheriff Deputies went to 1624 N. Coast Highway 101 in Encinitas as part of an eviction
3    and that Ms. Garot had a warrant out for her arrest. Except as expressly admitted,
4    Defendants lack sufficient information or belief to admit or deny the allegations, and on
5    that basis deny each and every allegation.
6          FF.    In response to paragraph 32, Defendants lack sufficient information or belief
7    to admit or deny the allegations, and on that basis deny each and every allegation.
8          GG. In response to paragraph 33, Defendants admit that Ms. Garot was arrested
9    on April 13, 2018 on the outstanding warranted and transported to jail. Except as
10   expressly admitted, Defendants deny the allegations.
11         HH. In response to paragraph 34, Defendants admit that Ms. Garot was booked at
12   the jail and that she had a black eye and bruising/abrasions on her forehead. Except as
13   expressly admitted, Defendants lack sufficient information or belief to admit or deny the
14   allegations, and on that basis deny each and every allegation.
15         II.    In response to paragraph 35, Defendants admit that Defendant Hagg
16   completed the Standard Medical Screening Form with Ms. Garot. Defendants further
17   admit that the Standard Medical Screening Form states as set forth in that document and
18   not otherwise. Except as expressly admitted herein, Defendants deny the allegations in
19   this paragraph.
20         JJ.    In response to paragraph 36, Defendants admit that the Standard Medical
21   Screening Form states as set forth in that document and not otherwise. Except as
22   expressly admitted herein, Defendants deny the allegations in this paragraph.
23         KK. In response to paragraph 37, Defendants admit that the Standard Medical
24   Screening Form states as set forth in that document and not otherwise. Except as
25   expressly admitted herein, Defendants deny the allegations in this paragraph.
26         LL.    In response to paragraph 38, Defendants admit that Ms. Garot was seen the
27   same day by Nurse Practitioner Dela Cruz and that the form Nurse Practitioner Dela Cruz
28   completed states as set forth in that document and not otherwise. Defendants deny that

                                              -5-                     No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.403 Page 7 of 19



1    Nurse Practitioner Dela Cruz is or was a County employee. Except as expressly admitted
2    herein, Defendants deny the allegations in this paragraph.
3          MM. In response to paragraph 39, Defendants admit that Deputy Gomez-Sanchez
4    escorted Ms. Garot to Medical where she was seen by Nurse Anguitay and that Nurse
5    Anguitay’s notes state as set forth in those notes and not otherwise. Except as expressly
6    admitted herein, Defendants deny the allegations in this paragraph.
7          NN. In response to paragraph 40, Defendants admit that Deputy Gomez-Sanchez
8    monitored Ms. Garot later that day. Except as expressly admitted herein, Defendants
9    deny the allegations in this paragraph.
10         OO. In response to paragraph 41, Defendants admit that Dr. Tran examined Ms.
11   Garot on April 14, 2018 and that the record from that encounter states as set forth in that
12   record and not otherwise. Defendants deny that the examination occurred at
13   approximately 11:00 p.m. Except as expressly admitted herein, Defendants deny the
14   allegations in this paragraph.
15         PP.    In response to paragraph 42, Defendants admit that Nurse Leah Gache’s
16   notes state as set forth in her notes and not otherwise. Except as expressly admitted
17   herein, Defendants deny the allegations in this paragraph.
18         QQ. In response to paragraph 43, Defendants lack sufficient information or belief
19   to admit or deny the allegations, and on that basis deny each and every allegation.
20         RR. In response to paragraph 44, Defendants lack sufficient information or belief
21   to admit or deny the allegations, and on that basis deny each and every allegation.
22         SS.    In response to paragraph 45, Defendants admit that Dr. Michael Stewart
23   examined Ms. Garot in her safety cell on April 15, 2018, and that Dr. Stewart’s notes
24   state as set forth in those notes and not otherwise. Except as expressly admitted herein,
25   Defendants deny the allegations in this paragraph.
26         TT.    In response to paragraph 46, Defendants lack sufficient information or belief
27   to admit or deny the allegations, and on that basis deny each and every allegation.
28   ///

                                               -6-                     No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.404 Page 8 of 19



1             UU. In response to paragraph 47, Defendants lack sufficient information or belief
2    to admit or deny the allegations, and on that basis deny each and every allegation.
3             VV. In response to paragraph 48, Defendants admits that on April 16, 2018,
4    paramedics were called for Colleen Garot. Except as expressly admitted, Defendants
5    lack sufficient information or belief to admit or deny the allegations, and on that basis
6    deny each and every allegation.
7             WW. In response to paragraph 49, Defendants lack sufficient information or belief
8    to admit or deny the allegations, and on that basis deny each and every allegation.
9             XX. In response to paragraph 50, Defendants deny the allegations in this
10   paragraph.
11                                   FIRST CAUSE OF ACTION
12           Deliberate Indifference to a Substantial Risk of Harm to Health and Safety
13              (42 U.S.C. § 1983, 8th and 14th Amendment of the U.S. Constitution)
14          Against Dep. Steven Block, Dep. Arthur Doherty, Quac Tran, M.D., Michael
15     Stewart, Ph.D., Fredrike Von Lintig, M.D., Angelito Dela Cruz, Yaowaluke Hagg,
16   Susan Anguitay, Leah Gache, Susan Conrad, Myra Rada-Gragasin, Christine Eser,
17         M. Germono, Melissa Grant, Mabel Domingo, Ma Estavillo, Dep. Edna Gomez-
18                                   Sanchez, Dep. Helen Salter.
19            YY. In response to paragraph 51, Defendants incorporate by reference their
20   responses to each of the other paragraphs referenced in paragraph 51.
21            ZZ.   In response to paragraph 52, the allegations in this paragraph are not directed
22   toward Defendants and no response is required. To the extent that a response is required,
23   Defendants deny the allegations in this paragraph.
24            AAA. In response to paragraph 53, the allegations in this paragraph are not directed
25   toward Defendants and no response is required. To the extent that a response is required,
26   Defendants deny the allegations in this paragraph.
27   ///
28   ///

                                                -7-                      No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.405 Page 9 of 19



1          BBB. In response to paragraph 54, the allegations in this paragraph are not directed
2    toward Defendants and no response is required. To the extent that a response is required,
3    Defendants deny the allegations in this paragraph.
4          CCC. In response to paragraph 55, the allegations in this paragraph are not directed
5    toward Defendants and no response is required. To the extent that a response is required,
6    Defendants deny the allegations in this paragraph.
7          DDD. In response to paragraph 56, the allegations in this paragraph are not directed
8    toward Defendants and no response is required. To the extent that a response is required,
9    Defendants deny the allegations in this paragraph.
10         EEE. In response to paragraph 57, the allegations in this paragraph are not directed
11   toward Defendants and no response is required. To the extent that a response is required,
12   Defendants deny the allegations in this paragraph.
13         FFF. In response to paragraph 58, the allegations in this paragraph are not directed
14   toward Defendants and no response is required. To the extent that a response is required,
15   Defendants deny the allegations in this paragraph.
16         GGG. In response to paragraph 59, the allegations in this paragraph are not directed
17   toward Defendants and no response is required. To the extent that a response is required,
18   Defendants deny the allegations in this paragraph.
19         HHH. In response to paragraph 60, the allegations in this paragraph are not directed
20   toward Defendants and no response is required. To the extent that a response is required,
21   Defendants deny the allegations in this paragraph.
22         III.   In response to paragraph 61, the allegations in this paragraph are not directed
23   toward Defendants and no response is required. To the extent that a response is required,
24   Defendants deny the allegations in this paragraph.
25         JJJ.   In response to paragraph 62, the allegations in this paragraph are not directed
26   toward Defendants and no response is required. To the extent that a response is required,
27   Defendants deny the allegations in this paragraph.
28   ///

                                              -8-                      No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.406 Page 10 of 19



1           KKK. In response to paragraph 63, the allegations in this paragraph are not directed
2    toward Defendants and no response is required. To the extent that a response is required,
3    Defendants deny the allegations in this paragraph.
4           LLL. In response to paragraph 64, the allegations in this paragraph are not directed
5    toward Defendants and no response is required. To the extent that a response is required,
6    Defendants deny the allegations in this paragraph and deny that Plaintiff is entitled to the
7    relief requested.
8                                SECOND CAUSE OF ACTION
9              Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)
10                Against Defendants County of San Diego and William D. Gore
11         MMM. In response to paragraph 65, Defendants incorporate by reference their
12   responses to each of the other paragraphs referenced in paragraph 65.
13          NNN. In response to paragraph 66, Defendants admit that the San Diego County
14   Grand Jury report filed June 1, 2016 states as set forth in the report and not otherwise.
15   Except as expressly admitted herein, Defendants deny the allegations in this paragraph.
16          OOO. In response to paragraph 67, Defendants lack sufficient information or belief
17   to admit or deny the allegations, and on that basis deny each and every allegation.
18          PPP. In response to paragraph 68, Defendants admit that the San Diego County
19   Sheriff’s Department Detention Services Bureau Policy and Procedure Manual states as
20   set forth in the manual and not otherwise. Except as expressly admitted herein,
21   Defendants deny the allegations in this paragraph.
22          QQQ. In response to paragraph 69, Defendants deny the allegations in this
23   paragraph.
24          RRR. In response to paragraph 70, Defendants deny the allegations in this
25   paragraph.
26          SSS. In response to paragraph 71, Defendants deny the allegations in this
27   paragraph.
28   ///

                                               -9-                      No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.407 Page 11 of 19



1            TTT. In response to paragraph 72, Defendants deny the allegations in this
2    paragraph.
3            UUU. In response to paragraph 73, Defendants deny the allegations in this
4    paragraph.
5            VVV. In response to paragraph 74, Defendants deny the allegations in this
6    paragraph and deny that Plaintiff is entitled to any relief.
7                                  THIRD CAUSE OF ACTION
8                                      Professional Negligence
9          Against Quac Tran, M.D., Michael Stewart Ph.D., Fredrike Von Lintig, M.D.,
10   Angelito Dela Cruz, Yaowaluke Hagg, Susan Anguitay, Leah Gache, Susan Conrad,
11          Myra Rada-Gragasin, Christine Eser, M. Germono, Melissa Grant, Mabel
12         Domingo, Ma Estavillo, Coastal Hospitalist Medical Associates, Inc., Liberty
13                    Healthcare of California, Inc. and County of San Diego
14          WWW. In response to paragraph 75, Defendants incorporate by reference their
15   responses to each of the other paragraphs referenced in paragraph 75.
16           XXX. In response to paragraph 76, Defendants deny the allegations in this
17   paragraph.
18           YYY. In response to paragraph 77, Defendants deny the allegations in this
19   paragraph.
20           ZZZ. In response to paragraph 78, Defendants deny the allegations in this
21   paragraph.
22          AAAA. In response to paragraph 79, this paragraph contains no allegations that
23   require a response as the paragraph contains a statement of law, argument, and legal
24   conclusion. To the extent a response is required, Defendants deny each and every
25   allegation.
26          BBBB. In response to paragraph 80, Defendants deny the allegations in this
27   paragraph.
28   ///

                                               - 10 -                  No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.408 Page 12 of 19



1           CCCC. In response to paragraph 81, this paragraph contains no allegations that
2    require a response as the paragraph contains a statement of law, argument, and legal
3    conclusion. To the extent a response is required, Defendants deny each and every
4    allegation.
5           DDDD. In response to paragraph 82, this paragraph contains no allegations that
6    require a response as the paragraph contains a statement of law, argument, and legal
7    conclusion.
8           EEEE. In response to paragraph 83, this paragraph contains no allegations that
9    require a response as the paragraph contains a statement of law, argument, and legal
10   conclusion.
11          FFFF. In response to paragraph 84, Defendants deny the allegations in this
12   paragraph and deny that Plaintiff is entitled to relief.
13                                FOURTH CAUSE OF ACTION
14                               Failure to Summon Medical Care
15    Against Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Ms. Dela Cruz, Nurses
16    Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant, Domino,
17         and Estavillo, Deputy Block, Deputy Doherty, Deputy Gomez-Sanchez, Deputy
18           Salter, Coastal Hospitalist Medical Associates, Inc., Liberty Healthcare of
19                            California, Inc. and County of San Diego
20          GGGG. In response to paragraph 85, Defendants incorporate by reference their
21   responses to each of the other paragraphs referenced in paragraph 85.
22          HHHH. In response to paragraph 86, Defendants deny the allegations in this
23   paragraph.
24           IIII. In response to paragraph 87, this paragraph contains no allegations that
25   require a response as the paragraph contains a statement of law, argument, and legal
26   conclusion. To the extent a response is required, Defendants deny each and every
27   allegation.
28   ///

                                               - 11 -                   No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.409 Page 13 of 19



1          JJJJ. In response to paragraph 88, this paragraph contains no allegations that
2    require a response as the paragraph contains a statement of law, argument, and legal
3    conclusion. To the extent a response is required, Defendants deny each and every
4    allegation.
5         KKKK. In response to paragraph 89, this paragraph contains no allegations that
6    require a response as the paragraph contains a statement of law, argument, and legal
7    conclusion.
8         LLLL. In response to paragraph 90, this paragraph contains no allegations that
9    require a response as the paragraph contains a statement of law, argument, and legal
10   conclusion.
11      MMMM. In response to paragraph 91, Defendants deny the allegations in this
12   paragraph and deny that Plaintiff is entitled to relief.
13                                  FIFTH CAUSE OF ACTION
14                                            Negligence
15   Against Deputy Block, Deputy Doherty, Deputy Gomez-Sanchez, Deputy Salter, and
16                                       County of San Diego
17        NNNN. In response to paragraph 92, Defendants incorporate by reference their
18   responses to each of the other paragraphs referenced in paragraph 92.
19        OOOO. In response to paragraph 93, this paragraph contains no allegations that
20   require a response as the paragraph contains a statement of law, argument, and legal
21   conclusion. To the extent a response is required, Defendants deny each and every
22   allegation.
23         PPPP. In response to paragraph 94, this paragraph contains no allegations that
24   require a response as the paragraph contains a statement of law, argument, and legal
25   conclusion. To the extent a response is required, Defendants deny each and every
26   allegation.
27        QQQQ. In response to paragraph 95, Defendants deny the allegations in this
28   paragraph.

                                               - 12 -                 No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.410 Page 14 of 19



1         RRRR. In response to paragraph 96, Defendants deny the allegations in this
2    paragraph and deny that Plaintiff is entitled to relief.
3          SSSS. In response to paragraph 97, this paragraph contains no allegations that
4    require a response as the paragraph contains a statement of law, argument, and legal
5    conclusion. To the extent a response is required, Defendants deny each and every
6    allegation.
7          TTTT. In response to paragraph 98, Defendants deny the allegations in this
8    paragraph and deny that Plaintiff is entitled to relief.
9                                         PRAYER FOR RELIEF
10        UUUU. Plaintiff’s Prayer for Relief contains no allegations against Defendants to
11   which a response is required. To the extent that a response is required, Defendants deny
12   each and every allegation contained therein.
13                                  AFFIRMATIVE DEFENSES
14                                                  1
15         As a first, separate and distinct affirmative defense, Defendants allege that the third
16   amended complaint fails to state facts sufficient to constitute a cause of action upon
17   which relief can be granted.
18                                                  2
19         As a second, separate and distinct affirmative defense, Defendants are not liable
20   for common law negligence and is only liable pursuant to statute by operation of Section
21   815 of the California Government Code.
22                                                  3
23         As a third, separate and distinct affirmative defense, Defendants allege that they
24   are not liable by operation of sections 815.2, subdivision (b), and 820.8 of the
25   Government Code in that the injuries and damages, if there were any, were caused by the
26   acts or omissions of other persons, not officers or employees of Defendant County of San
27   Diego. Such superseding or intervening causes cut off the defendants’ liability, if any.
28                                                  4

                                               - 13 -                   No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.411 Page 15 of 19



1          As a fourth, separate and distinct affirmative defense, Defendants allege that Ms.
2    Garot acted unreasonably, carelessly and negligently in and about the matters alleged in
3    the third amended complaint in that plaintiff did not exercise ordinary care, caution or
4    prudence for her own safety and protection. These acts of unreasonableness, carelessness
5    and negligence were the proximate cause of the alleged injuries, losses and damages, if
6    there were any. However, if Defendants are found legally responsible to Ms. Garot, then
7    Defendants provisionally allege that their acts or omissions were not the sole and
8    proximate cause of Ms. Garot’s injuries and that the damages awarded are to be
9    apportioned according to the respective fault and legal responsibility of all parties,
10   persons and entities who contributed to or caused the injuries and damages, according to
11   proof presented at the time of trial.
12                                                 5
13         As a fifth, separate and distinct affirmative defense, Defendant alleges that on or
14   before the date of the subject accident or incident, Ms. Garot knew or reasonably should
15   have known the hazards or dangers involved and, as a result, voluntarily assumed the
16   risks in and about the matters alleged in the third amended complaint.
17                                                 6
18         As a sixth, separate and distinct affirmative defense, Defendants allege that they
19   are not liable by operation of sections 815.2, subdivision (b), and 820.2 of the
20   Government Code in that the injuries and damages, if there were any, were the result of
21   the exercise of the discretion vested in public officers and employees.
22                                                 7
23         As a seventh, separate and distinct affirmative defense, Defendants allege that they
24   are not liable by operation of sections 815.2, subdivision (b), and 820.4 of the
25   Government Code for the execution or enforcement of the law by public officers or
26   employees exercising due care.
27   ///
28   ///

                                              - 14 -                     No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.412 Page 16 of 19



1                                                    8
2           As an eighth, separate and distinct affirmative defense, Defendants allege that they
3    are not liable for any injury caused by or to any prisoner by operation of section 844.6 of
4    the Government Code.
5                                                    9
6           As a ninth, separate and distinct affirmative defense, Defendant County of San
7    Diego alleges that it is not subject to vicarious liability.
8                                                   10
9           As a tenth, separate and distinct affirmative defense, Defendants allege that they
10   are not liable by operation of sections 815.2, subdivision (b), and 820.8 of the
11   Government Code in that the injuries and damages, if there were any, were caused by the
12   acts or omissions of other persons, not officers or employees of the County of San Diego.
13                                                  11
14          As an eleventh, separate and distinct affirmative defense, Defendants allege that
15   each and every act or omission of Defendants was made in good faith and in the
16   reasonable belief in the necessity or propriety of such act or omission for the proper
17   execution and enforcement of the law.
18                                                  12
19          As a twelfth, separate and distinct affirmative defense, Defendants allege that they
20   are not liable for alleged violations of civil or constitutional rights by non-policymakers.
21                                                  13
22          As a thirteenth, separate and distinct affirmative defense, Defendants allege that
23   the section 1983 action based on Sheriff law enforcement policies is precluded under
24   Venegas v. County of Los Angeles, 32 Cal. 4th 820 (2004) holding that the Sheriff is a
25   state actor.
26                                                  14
27          As a fourteenth, separate and distinct affirmative defense, Defendants allege that
28   the action is barred by Plaintiff’s failure to exhaust available administrative remedies.

                                                - 15 -                   No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.413 Page 17 of 19



1                                                    15
2            As a fifteenth, separate and distinct affirmative defense, Defendants allege that the
3    action is barred by the failure of Plaintiff to timely comply with the administrative claim
4    provisions of the Government Code by operation of section 945.4 of the Government
5    Code.
6                                                    16
7            As a sixteenth, separate and distinct affirmative defense, Defendants allege that the
8    action is barred by the failure of Plaintiff to commence the action within the time
9    required by section 945.6 of the Government Code.
10                                                   17
11           As a seventeenth, separate and distinct affirmative defense, Defendants allege that
12   the action is barred by the statute of limitations.
13                                                   18
14           As an eighteenth, separate and distinct affirmative defense, Defendants allege that
15   Plaintiff failed, refused, and neglected to reasonably mitigate damages, which bars or
16   diminishes any recovery.
17                                                   19
18           As a nineteenth, separate and distinct affirmative defense, Defendants allege that
19   pursuant to Government Code section 985, any judgment entered herein may be reduced
20   for collateral source payments paid or obligated to be paid for services or benefits that
21   were provided before trial commenced.
22                                                   20
23           As a twentieth separate and distinct affirmative defense, Defendants allege they are
24   not liable for punitive or exemplary damages by operation of section 818 of the
25   Government Code and City of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981).
26                                                   21
27           As a twenty-first, separate and distinct affirmative defense, Defendants allege that
28   Plaintiff lacks standing and capacity to sue.

                                               - 16 -                    No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.414 Page 18 of 19



1                                                 22
2          As a twenty-second, separate and distinct affirmative defense, Defendants alleges
3    that they are not liable in that the injuries and damages, if there were any, were caused by
4    the tortious acts or omissions of an independent contractor as defined in and pursuant to
5    section 815.4 of the Government Code.
6                                                 23
7          As a twenty-third, separate and distinct affirmative defense, Defendants allege that
8    the Plaintiff’s conduct was undertaken with unclean hands, and as such is estopped from
9    pursuing Plaintiff’s claims.
10                                                24
11         As a twenty-fourth, separate and distinct affirmative defense, Defendants allege
12   that they are not liable for injuries caused by any misrepresentation by officers or
13   employees of the County of San Diego by operation of sections 818.8 and 822.2 of the
14   Government Code.
15                                                25
16         As a twenty-fifth, separate and distinct affirmative defense, Defendants allege that
17   they are not liable for any injury caused by an alleged failure to furnish or obtain medical
18   care for a prisoner, by operation of section 845.6 of the Government Code.
19                                                26
20         As a twenty-sixth, separate and distinct affirmative defense, Defendants allege that
21   they are not liable pursuant to Government Code section 855.6 for any alleged failure to
22   make a physical examination or to make an adequate physical or mental examination for
23   the purpose of determining whether such person has a disease or physical or mental
24   condition.
25                                                27
26         As a twenty-seventh, separate and distinct affirmative defense, Defendants allege
27   that they are not liable pursuant to Government Code section 855.8 for the diagnosis and
28   treatment of mental illness.

                                              - 17 -                    No. 19-cv-1650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 42 Filed 09/30/20 PageID.415 Page 19 of 19



1                                                 28
2          As a twenty-eighth, separate and distinct affirmative defense, Defendants allege
3    that they are not liable pursuant to Government Code section 856.4 for injury resulting
4    from any claimed failure to admit a person to a medical facility.
5                                                 29
6          As a twenty-ninth, separate and distinct affirmative defense, Defendants allege that
7    they are not liable for injuries rendered during emergency care by licensed medical care
8    providers at the scene of an emergency, pursuant to section 2395 of the Business and
9    Professions Code.
10                                                30
11         As a thirtieth, separate and distinct affirmative defense, Defendants allege that they
12   are not liable for injuries arising out of the execution of a warrant or other process which
13   was valid on its face, pursuant to Civil Code section 43.55.
14         WHEREFORE, said Defendants pray as follows:
15         1.     That the action be dismissed with prejudice;
16         2.     That Plaintiff take nothing by this action;
17         3.     That Defendants recover their costs of suit incurred herein, including
18   attorneys' fees; and
19         4.     For such other and further relief as the Court deems proper and just.
20   DATED: September 30, 2020               THOMAS E. MONTGOMERY, County Counsel
21                                           By: s/STEVEN P. INMAN, II, Senior Deputy
22                                           Attorneys for Defendants County of San Diego
                                             and Sheriff William D. Gore
23
24
25
26
27
28

                                              - 18 -                     No. 19-cv-1650-H-AGS
